Citation Nr: 0529254	
Decision Date: 11/01/05    Archive Date: 11/14/05

DOCKET NO.  02-10 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel





INTRODUCTION

The veteran had active military service from May 1966 to May 
1972.  He died in May 2001.  The appellant is the veteran's 
widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, that denied service connection for the cause 
of the veteran's death.  The Board issued a decision in 
September 2003 that upheld the RO's decision.  The appellant 
appealed the decision to the United States Court of Appeals 
for Veterans Claims (Court).  

In December 2003, in accordance with a Joint Motion for 
Remand filed by both the Secretary and the appellant's 
representative, the Court vacated the September 2003 decision 
and remanded the case to the Board for purpose of curing 
specified due process deficiencies.  The matter was 
subsequently remanded by the Board to the RO in June 2004 to 
undertake this and other development.


FINDING OF FACT

On October 12, 2004, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant indicating that she wished to withdraw her appeal 
of the issue of entitlement to service connection for the 
cause of the veteran's death.






CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal on the 
issue of entitlement to service connection for the cause of 
the veteran's death have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant perfected an appeal from an August 2001 rating 
decision that denied service connection for cause of the 
veteran's death.  In a statement received on December 21, 
2004, she indicated that she did not feel like she wanted to 
go "any further with this appeal" because she did not have 
any evidence to support her contentions.  The Board sent the 
appellant a letter in September 2005 asking her to confirm 
whether or not she wished to withdraw her appeal for service 
connection for the cause of the veteran's death.  On October 
12, 2005, the appellant filed a response indicating that she 
wished to withdraw her appeal.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  The appellant has withdrawn her appeal on 
the issue of service connection for the cause of the 
veteran's death and, hence, there remain no allegations of 
errors of fact or law for appellate 



consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal on the issue of entitlement to service connection 
for the cause of death of the veteran is dismissed.


                       
____________________________________________
	P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


